Per Curiam.

Respondent was admitted to the Bar in the First Department on March 19, 1958. Petitioner, the Association of the Bar of the City of New York, moves to confirm the report of the Referee sustaining the charges of professional misconduct preferred by it against the respondent. The evidence shows that respondent, as executor of Charles D. Burns, his deceased uncle, collected the sum of $23,971.78 belonging to the decedent’s estate and converted the entire sum to his own use. Respondent failed to appear before petitioner’s Grievance Committee. Written charges were personally served upon him. He defaulted in answering and in appearing before the Referee who found no mitigation for respondent’s obvious embezzlement of the estate’s funds. The Referee’s report is confirmed and respondent is adjudged guilty of serious professional misconduct.
The public is entitled to be protected in its reliance upon the presumed responsibility and integrity of attorneys. The record compels the conclusion that respondent lacks the requisite moral fitness to continue as a member of the Bar. He should be disbarred. (Matter of Turk, 25 AD2d 255.)
Stevens, P. J., Birns, Capozzoli, Lane and Nunez, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York, effective February 14, 1977.